EXHIBIT 10.1

[Medtronic Letterhead]

 

March 21, 2014

 

Greg Fluet, Chief Executive Officer

Urologix, Inc.

14405 21st Avenue North

Minneapolis MN 55447

Re: Past due amounts under License Agreement dated September 6, 2011, as amended
June 28, 2013 (the “License Agreement”). Capitalized terms used in this letter
have the meaning given in the License Agreement.

 

Dear Greg:

As you are aware, payments due to Medtronic from Urologix in respect of Earned
Royalties in the amount of $650,000 and a License Maintenance Fee of $65,000,
plus applicable interest, are now several months overdue. I am writing to
acknowledge the fact that you are continuing to make efforts to turn the
Urologix business around. However, notwithstanding the foregoing, I am sending
you this letter as a formal reservation of any rights that Medtronic may have in
respect of the above-described past due amounts, under the License Agreement,
under the promissory note dated June 28, 2013 and/or under the other agreements
between Medtronic and Urologix. In short, nothing Medtronic has done or
refrained from doing in respect of the above-described past due amounts should
be construed as a waiver or other relinquishment of those rights.

It is also our expectation that, while amounts owed to Medtronic are past due,
Urologix will not draw down any funds under its line of credit with Silicon
Valley Bank without prior approval from Medtronic. Please sign and return a copy
of this letter to confirm your agreement with the foregoing sentence by the
close of business of Monday, March 24.

Please keep me posted as to your continuing efforts to turn around Urologix’s
business and to make good on Urologix’s obligations to Medtronic.

Sincerely,

/s/  Chad Martison

Chad Martinson

VP of Finance and Business Development, Medtronic Neuromodulation

 

--------------------------------------------------------------------------------




 

Medtronic, Inc.

March 21, 2014

Page 2

I confirm and agree that Urologix will not, without prior approval from
Medtronic, draw down any funds under its line of credit with Silicon Valley Bank
while amounts owed to Medtronic are past due.

UROLOGIX, INC.

 

 

By: /s/ Gregory J. Fluet                                

Greg Fluet, Chief Executive Officer

Date: March 21, 2014                                    

 

 

 

 

 

 



--------------------------------------------------------------------------------